Seymnent 14 Filed 05/21/21 Page 1 of 2

  
  

-_

(GALLO VITUCCI KLAR

 

 

 

 

 

 

 

- LLP
Anne Marie Garcia
Long Island Office
May 20, 2021 agarcia@gviaw.com
646.695.1774
VIA ELECTRONIC FILING
Hon. George B. Daniels, U.S.D.J
Re: Plaintiff: Juan Jose Felix
Our Clients: Penske Truck Leasing Corp. and Tyrone Eugene Kershaw ED
CaseNo.:  20-CV-7477 (GBD) O ORDER

Our File No.: PE-2020-1

initi is adjourned from
Date of Loss: February 5, 2018 The initial conference | j

May26, 2021 to June 23, 2021 at 9:30 a.m.

Dear Hon. Daniels: MAY 2 5 20 “i 4. Dong

HON, GEORGE ©. DANIELS |
My firm represents the interests of the defendangs Tyrdéne “Eugene Kershaw and
Penske Truck Leasing Corp. with regard to the above-referenced matter. This letter is
written to request a brief adjournment of the initial conference, which is scheduled for May

26, 2021. Ihave conferred with plaintiff's counsel who agrees to this request.

  
   
 

Since our last letter to the Court in April 2021, the parties have been engaged in
ongoing discussions concerning settlement of this matter. To date, although a settlement
has not been reached, a settlement offer has been made. However, insurance coverage
issues have occurred due to the disclaimer of coverage by Progressive Insurance Company
for the driver of the vehicle and his employer. At this time, the parties are in the process of
trying to resolve the issues concerning insurance coverage. Once that issue has been
resolved, the parties are confident that we will be able to settle this case.

Accordingly, to allow for the parties to resolve insurance coverage issues and
possibly settle this matter, as well as to allow additional time for plaintiff's counsel to file
the appropriate notice of appearance, we respectfully request a brief adjournment of the
initial conference, which is currently scheduled for May 26, 2021.

We thank the Court for its time to this matter. Should Your Honor have any
questions or concerns, please do not hesitate to contact the undersigned.

Very truly yours,

GALLO VITUCCI KLAR LLP

iat Mavt G~

Anne Marie Garcia
/amg

  
 

attan 90 Broad Street, 12th Floor, New York, NY 10004 # New Jersey 3 University Plaza Drive, Sute 402, Fackensack, NJ 07601
and 100 Cr vays Park Weet, Suite 305, Woodbury, NY 11797

      

Westchester One Bridge Street, Suite 149, irvinaten, N¥ 10533 * Long |

MAILING ADDRESS: 100 CROSSWAYS PARK WEST, SUITE 305, WOODBURY, NY 11797 # 212.683.7100

 
CC:

Case 1:20-cv-07477-GBD Document 14 Filed 05/21/21 Page 2 of 2

Via Electronic Mail

Goldstein & Handwerker, LLP
280 Madison Avenue, Suite 1202
New York, New York 10016
Phone: 212-679-1330

Fax: 212-779-2469

 

 
